Title: From George Washington to Major General John Sullivan, 11 May 1779
From: Washington, George
To: Sullivan, John



Dear Sir
[Head Quarters, Middlebrook] May 11th 1779

I have scarce a moment to Acknowledge the receipt of your favour of the 8th the person who bears this to you being in great haste.
The orders given to Colo. Spencer respecting the incorporation of the regiments must be attended to—I had no doubt but that Cor⟨tlan⟩ds Regiment had joined you—he wrote me some days ago that he had begun or Was to begin his march that day—let your orders meet him on the road from Rochester—Another Regiment of Jersey, is, I expect on its march to join you, as also one from Poors Brigade—More Troops can be forwarded as you want them—faster will consume your provisions and distress you.
I Shall rely My dear Sir on your usual activity to push matters forward. I am extreme anxious on many accounts to have our western operations commence—in a few days you shall hear from me in the mean time I am Dear Sir Your most Obedt Sevt
G.W.
